Title: From Thomas Jefferson to John Langdon, 18 September 1787
From: Jefferson, Thomas
To: Langdon, John



Dear Sir
 Paris Sep. 18. 1787.

The Marquis de Vaudreuil, who I believe had the honour of being known to you in America, sent me the inclosed papers, whereby it appears that a certain Anthony Monset, a native of Languedoc, and merchant of Portsmouth in New Hampshire, died at Portsmouth in September or October 1786. and that William  Monset and Mary Monset his brother and sister, inhabitants of Revel in Languedoc are entitled to his inheritance. I beg the favor of you to inform me what he has left, and to take measures for receiving and depositing it where it may be subject to the order of the claimants. The Marquis de Vaudreuil interests himself much for these people; of course, besides the charity to them, your assistance will confer an obligation on him as well as on Dear Sir Your most obedient and most humble servant,

Th: Jefferson

